OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Defendant presented sufficient evidence to demonstrate plaintiff did not sustain serious injury within the meaning of Insurance Law § 5102 (d) as a matter of law. Plaintiffs evidence proffered in opposition to defendant’s motion for summary judgment fails to establish a triable issue of fact concerning the permanency of the injuries alleged to constitute serious injury within the scope of Insurance Law § 5102 (d). Plaintiffs sole reliance upon allegations contained in his pleadings and bill of particulars to establish the permanent nature of his injuries is insufficient to defeat the prima facie showing made by defendant (see, Indig v Finkelstein, 23 NY2d 728, 729).
Chief Judge Kaye and Judges Simons, Titone, Bellacosa, Smith, Levine and Ciparick concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.